                                                                   Case 3:18-cv-00501-LRH-WGC Document 50 Filed 12/17/19 Page 1 of 2



                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com
                                                                 RICARDO N. CORDOVA, ESQ.
                                                               3 Nevada Bar No. 11942
                                                                 RCordova@SHJNevada.com
                                                               4 SIMONS HALL JOHNSTON PC
                                                                 6490 S. McCarran Blvd., Ste. F-46
                                                               5 Reno, Nevada 89509
                                                                 Telephone: (775) 785-0088
                                                               6 Attorneys for Defendant
                                                                 Washoe County School District
                                                               7

                                                               8

                                                               9

                                                              10

                                                              11
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                                                UNITED STATES DISTRICT COURT
                                                              13
                               Phone: (775) 785-0088




                                                                                                       DISTRICT OF NEVADA
                                  Reno, NV 89509




                                                              14
                                                                   JENNY A. HUNT, f.k.a. JENNY A. RICCI,
                                                              15                                                    CASE NO.: 3:18-cv-00501-LRH-WGC
                                                                                         Plaintiff,
                                                              16
                                                                   v.
                                                                                                                       STIPULATION AND [PROPOSED]
                                                              17
                                                                 WASHOE COUNTY SCHOOL DISTRICT, a                      ORDER OF DISMISSAL WITH
                                                                                                                       PREJUDICE
                                                              18 political subdivision of the State of Nevada,

                                                              19                         Defendant.

                                                              20

                                                              21          Plaintiff Jenny A. Hunt, f.k.a. Jenny A. Ricci (“Plaintiff” or “Hunt”) and Defendant Washoe

                                                              22 County School District (“Defendant” or the “School District”), by and through their respective

                                                              23 counsel of record, hereby agree and stipulate that all claims that were or could have been asserted in

                                                              24 this matter shall be dismissed with prejudice, with each party to bear their own attorney’s fees and

                                                              25 costs.

                                                              26 ///

                                                              27 ///

                                                              28 ///

                                                                                                               Page 1 of 2
                                                                   Case 3:18-cv-00501-LRH-WGC Document 50 Filed 12/17/19 Page 2 of 2



                                                               1    DATED this 17th day of December, 2019.            DATED this 17th day of December, 2019
                                                               2    BY:     /s/ Francis C. Flaherty              .    BY:      /s/ Ricardo N. Cordova            .
                                                                          FRANCIS C. FLAHERTY, ESQ.                          ANTHONY L. HALL, ESQ.
                                                               3          Nevada Bar No. 5303                                Nevada Bar No. 5977
                                                                          FFlaherty@dyerlawrence.com                         AHall@SHJNevada.com
                                                               4          SILVIA U. VILLANUEVA, ESQ.                         RICARDO N. CORDOVA, ESQ.
                                                                          Nevada Bar No. 13608                               Nevada Bar No. 11942
                                                               5          SVillanueva@dyerlawrence.com                       RCordova@hollandhart.com
                                                                          Dyer Lawrence, LLP                                 SIMONS HALL JOHNSTON PC
                                                               6          2805 Mountain Street                               6490 S. McCarran Blvd., Ste. F-46
                                                                          Phone: (775) 885-1896                              Reno, Nevada 89509
                                                               7          Fax: (775) 885-8728                                Telephone: (775) 785-0088
                                                               8          Attorneys for Plaintiff                            Attorneys for Defendant
                                                               9
                                                                                                    IT IS SO ORDERED.
                                                              10
                                                                                                    DATED this 23rd day of December, 2019.
                                                              11
                                                                                                    UNITED STATES DISTRICT/MAGISTRATE JUDGE
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13                                    ________________________________
                               Phone: (775) 785-0088




                                                                                                    DATED:
                                                                                                    LARRY R. HICKS
                                  Reno, NV 89509




                                                              14                                    UNITED STATES DISTRICT JUDGE
                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                               Page 2 of 2
